Exhibit 10.1

 

WAIVER AND AMENDMENT NO. 5 TO CREDIT AGREEMENT

 

THIS WAIVER AND AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Waiver and Amendment
No. 5”) is made as of March 23, 2016 (the “Effective Date”) by and among
INTREPID POTASH, INC. (the “Borrower”), each of the Lenders party hereto and
U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”), under that certain Credit Agreement, dated as of
August 3, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the Lenders party
thereto, and the Administrative Agent.  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in the
Credit Agreement.

 

WHEREAS, Section 6.1(a) of the Credit Agreement requires the Borrower to deliver
to the Administrative Agent audited annual financial statements without any
going concern modifier;

 

WHEREAS, the Borrower has informed the Administrative Agent that it will not be
able to deliver such financials for fiscal year 2015 without certain
modifications to the Credit Agreement;

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Required Lenders waive the requirement to deliver such 2015 annual financials
without any going concern modifier until May 13, 2016 in order to provide time
to discuss certain Credit Agreement modifications;

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders waive compliance with Sections 6.21(a) and (b) for the quarter ending
March 31, 2016 until May 13, 2016;

 

WHEREAS, the Borrower wishes to reduce the Aggregate Commitment to $85,000,000;
and

 

WHEREAS, the Administrative Agent and the Required Lenders are willing to
provide such waiver on the terms and conditions set forth below, and the
Borrower, the Administrative Agent and the Required Lenders are willing to amend
the Credit Agreement on the terms and conditions set forth below;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Required Lenders and the Administrative Agent hereby agree as follows.

 

--------------------------------------------------------------------------------


 

ARTICLE I — WAIVER AND AMENDMENT.

 

1.1          Waiver.  Effective as of the Effective Date but subject to the
satisfaction of the conditions precedent set forth in Article III below, the
Administrative Agent and the Required Lenders agree to waive, until May 13,
2016, the requirement that the Borrower deliver audited annual financial
statements for fiscal year 2015 without any going concern modifier and agree
that the failure to deliver audited annual financial statements for fiscal year
2015 without a going concern modifier (or the existence of audited annual
financial statements for fiscal year 2015 with a going concern modifier) shall
not constitute a Default or Event of Default until May 13, 2016.  An immediate
Event of Default shall occur under the Credit Agreement if such financials are
not delivered by such date.  In addition, the Administrative Agent and the
Required Lenders agree to waive, until May 13, 2016, the Borrower’s compliance
with Sections 6.21(a) and (b) of the Credit Agreement for the quarter ending
March 31, 2016, and agree that the failure to comply with such financial
covenants for the fiscal quarter ending March 31, 2016 shall not constitute a
Default or Event of Default until May 13, 2016.  The foregoing waivers do not
and shall not apply to any other Default or Event of Default that may currently
be outstanding, and shall not apply to any future Default or Event of Default. 
The Borrower, on its behalf and on behalf of its Subsidiaries and Affiliates,
agrees that the foregoing waivers do not constitute or represent any agreement
or commitment by the Administrative Agent or any Lender to provide any other
modifications to the Credit Agreement or any other Loan Document.

 

1.2          Amendments.  Effective as of the Effective Date but subject to the
satisfaction of the conditions precedent set forth in Article III below, the
Borrower, the Administrative Agent and the Required Lenders agree that the
Aggregate Commitment is hereby permanently reduced from $150,000,000 to
$85,000,000.  All provisions of the Credit Agreement and the other Loan
Documents are hereby amended to give effect to such reduction, notwithstanding
any notice requirements in respect thereof.  Each Lender’s Commitment shall be
reduced ratably as a result of such permanent reduction in the Aggregate
Commitment.  In addition, Section 9.6(a) of the Credit Agreement is hereby
amended to insert the following immediately at the end thereof: “Notwithstanding
the foregoing or anything to the contrary set forth herein, (i) the Borrower
agrees that reasonable and documented costs, fees and expenses that are charged
or incurred through and including May 13, 2016 by any financial advisor retained
by the Administrative Agent on behalf of the Lenders shall be paid by the
Borrower pursuant to this Section 9.6, and (ii) the Borrower shall pay in
immediately available funds all of the foregoing costs, fees and expenses within
twenty-one days after receipt of a written invoice therefor (with the
understanding that any failure to make payment by the end of such a twenty-one
day period (if any amounts are outstanding after applying all retainer amounts
in respect of legal fees and expenses) shall be subject to the five Business Day
grace period provided in Section 7.2(iii)); provided, however, that this clause
(ii) shall terminate and be of no force and effect on and after the first date
on which the retainer held by legal counsel for the Administrative Agent
pursuant to the side letter entered into by the Borrower and the Administrative
Agent on March 23, 2016 is returned to the Borrower or the amount of such
retainer held by such legal counsel is less than that required by such side
letter.”

 

ARTICLE II- REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants as follows:

 

2

--------------------------------------------------------------------------------


 

2.1          This Waiver and Amendment No. 5 and the Credit Agreement, as
modified hereby, constitute legal, valid and binding obligations of the Borrower
and are enforceable against the Borrower in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency, or similar laws
affecting the enforcement of creditors’ rights generally.

 

2.2          As of the date hereof and after giving effect to the terms of this
Waiver and Amendment No. 5, (i) no Default or Event of Default shall have
occurred and be continuing and (ii) the representations and warranties of the
Borrower set forth in the Credit Agreement, as amended hereby, are (x) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of the date hereof and (y) with
respect to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of the date hereof,
except in each case to the extent any such representation or warranty is stated
to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date.

 

ARTICLE III- CONDITIONS PRECEDENT

 

This Waiver and Amendment No. 5 shall become effective on the Effective Date,
provided, however, that the effectiveness of this Waiver and Amendment No. 5 is
subject to:

 

1.              The Administrative Agent’s receipt of counterparts of (i) this
Waiver and Amendment No. 5 duly executed by the Borrower, the Administrative
Agent and the Required Lenders and (ii) a Consent and Reaffirmation in the form
of Annex A hereto duly executed by each Guarantor.

 

2.          The Administrative Agent shall have received from the Borrower a
non-refundable work fee of $5,000 for each Lender that delivers its executed
signature page hereto to the Administrative Agent by the day and time designated
for such delivery by the Administrative Agent (with the Administrative Agent
determining in its sole discretion whether any such delivery was made on a
timely basis).

 

3.          Payment of all fees and expenses then due and payable by the
Borrower pursuant to Section 4.1 below.

 

4.          The Administrative Agent shall have received a fully executed and
effective waiver or waiver and amendment, in form and substance acceptable to
it, to the Borrower’s Note Purchase Agreement dated as of August 28, 2012,
which, among other things, waives compliance with financial covenants for the
quarter ending March 31, 2016 until May 13, 2016 or later.

 

ARTICLE IV- GENERAL

 

4.1          Expenses.  The Borrower agrees to reimburse the Administrative
Agent upon demand for all reasonable and documented third party out-of-pocket
expenses paid or incurred by the Administrative Agent, including, without
limitation, reasonable fees, charges and disbursements of outside counsel to the
Administrative Agent, in connection with preparation,

 

3

--------------------------------------------------------------------------------


 

negotiation and execution of this Waiver and Amendment No. 5 and any other
document required to be furnished herewith, including, without limitation, all
written invoices in respect of the foregoing delivered to the Borrower prior to
the Effective Date.

 

4.2          Counterparts.  This Waiver and Amendment No. 5 may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Waiver and Amendment No. 5 by telecopy or other
electronic imaging methods shall be effective as delivery of a manually executed
counterpart of this Waiver and Amendment No. 5.

 

4.3          Severability.  Any provision in this Waiver and Amendment No. 5
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Waiver and Amendment No. 5
are declared to be severable.

 

4.4          Governing Law.  This Waiver and Amendment No. 5 shall be construed
in accordance with the internal laws (without regard to the conflict of law
provisions) of the State of Colorado, but giving effect to federal laws
applicable to national banks.

 

4.5          Successors; Enforceability.  The terms and provisions of this
Waiver and Amendment No. 5 shall be binding upon the Borrower, the
Administrative Agent and the Lenders and their respective successors and
assigns, and shall inure to the benefit of the Borrower, the Administrative
Agent and the Lenders and the successors and assigns of the Administrative Agent
and the Lenders.

 

4.6          Reference to and Effect on the Credit Agreement.

 

a.             Upon the effectiveness of this Waiver and Amendment No. 5, on and
after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Credit Agreement, as amended and modified hereby.

 

b.             Subject to the waiver and amendment provided hereby, the Credit
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith (including, without limitation, all of the
Loan Documents) shall remain in full force and effect and are hereby ratified
and confirmed.

 

c.             Except as specifically set forth herein, the execution, delivery
and effectiveness of this Waiver and Amendment No. 5 shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or the Lenders,
nor constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

4

--------------------------------------------------------------------------------


 

4.7          Headings.  Section headings in this Waiver and Amendment No. 5 are
for convenience of reference only, and shall not govern the interpretation of
any of the provisions of this Waiver and Amendment No. 5.

 

4.8          Release. In further consideration of the execution by the
Administrative Agent and the Lenders of this Waiver and Amendment No. 5, the
Borrower, on behalf of itself and each of its Subsidiaries Affiliates, and all
of the successors and assigns of each of the foregoing (collectively, the
“Releasors”), hereby completely, voluntarily, knowingly, and unconditionally
releases and forever discharges the Administrative Agent, each of the Lenders,
each of their advisors, professionals and employees, each affiliate of the
foregoing and all of their respective successors and assigns (collectively, the
“Releasees”), from any and all claims, actions, suits, and other liabilities,
including, without limitation, any so-called “lender liability” claims or
defenses (collectively, “Claims”), whether arising in law or in equity, which
any of the Releasors ever had, now has or hereinafter can, shall or may have
against any of the Releasees for, upon or by reason of any matter, cause or
thing whatsoever from time to time occurred on or prior to the date hereof, in
any way concerning, relating to, or arising from (i) any of the Releasors,
(ii) the Obligations, (iii) the Credit Agreement or any of the other Loan
Documents, (iv) the financial condition, business operations, business plans,
prospects or creditworthiness of the Borrower, and (v) the negotiation,
documentation and execution of this Waiver and Amendment No. 5 and any documents
relating hereto.  The Borrower, on behalf of each of the Releasors, hereby
acknowledges that they collectively have been advised by legal counsel of the
meaning and consequences of this release.

 

(signature pages follow)

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Amendment
No. 5 to be executed by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

INTREPID POTASH, INC.

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and Chief Accounting Officer

 

Signature Page to

Waiver and Amendment No. 5

to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender, as LC Issuer and as Administrative Agent

 

 

 

 

 

By:

/s/ William J. Umscheid

 

Name:

William J. Umscheid

 

Title:

Senior Vice President

 

Signature Page to

Waiver and Amendment No. 5

to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Peter Clark

 

Name:

Peter Clark

 

Title:

Senior Vice President

 

Signature Page to

Waiver and Amendment No. 5

to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

By:

/s/ Lindsay Giometti

 

Name:

Lindsay Giometti

 

Title:

Vice President

 

Signature Page to

Waiver and Amendment No. 5

to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Daniel J. Ricke

 

Name:

Daniel J. Ricke

 

Title:

VP

 

Signature Page to

Waiver and Amendment No. 5

to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AGFIRST FARM CREDIT BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael C. Hawkins

 

Name:

Michael C. Hawkins

 

Title:

Asst. Vice President

 

Signature Page to

Waiver and Amendment No. 5

to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UNITED FCS PCA

 

D/B/A FCS COMMERCIAL FINANCE GROUP, as a Lender

 

 

 

 

 

By:

/s/ Daniel J. Best

 

Name:

Daniel J. Best

 

Title:

Vice President

 

Signature Page to

Waiver and Amendment No. 5

to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as a Lender

 

 

 

 

 

By:

/s/ Stanley J. Adelstein

 

Name:

Stanley J. Adelstein

 

Title:

Vice President

 

Signature Page to

Waiver and Amendment No. 5

to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Laura Woodward

 

Name:

Laura Woodward

 

Title:

Vice President

 

Signature Page to

Waiver and Amendment No. 5

to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

Annex A

 

FORM OF CONSENT AND REAFFIRMATION

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Waiver and Amendment No. 5 to Credit Agreement (the “Waiver and Amendment
No. 5”)  dated as of March 23, 2016 by and among INTREPID POTASH, INC. (the
“Borrower”), each of the Lenders party to the Credit Agreement (defined below)
and U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent (in such capacity,
the “Administrative Agent”), under that certain Credit Agreement, dated as of
August 3, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the Lenders party
thereto, and the Administrative Agent.  Capitalized terms used in this Consent
and Reaffirmation and not defined herein shall have the meanings given to them
in the Credit Agreement.  Without in any way establishing a course of dealing by
the Administrative Agent or any Lender, each of the undersigned consents to the
Waiver and Amendment No. 5 and reaffirms the terms and conditions of the
Guaranty and any other Loan Document executed by it and acknowledges and agrees
that such Guaranty and each and every such Loan Document executed by the
undersigned in connection with the Credit Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed.  Each of the
undersigned also agrees to join in and be bound by all of the terms and
provisions of the release contained in Section 4.8 of Waiver and Amendment
No. 5.  All references to the Credit Agreement contained in the above referenced
documents shall be a reference to the Credit Agreement as so modified by the
Waiver and Amendment No. 5 and as the same may from time to time hereafter be
amended, modified or restated.

 

Dated: March 23, 2016

 

(signature page follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Consent and
Reaffirmation to be executed by its officers thereunto duly authorized, as of
the date first above written.

 

 

 

INTREPID POTASH — MOAB, LLC

 

 

 

By:

INTREPID POTASH, INC., its Manager

 

 

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and Chief Accounting Officer

 

 

 

 

 

 

 

INTREPID POTASH — WENDOVER, LLC

 

 

 

 

By:

INTREPID POTASH, INC., its Manager

 

 

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and Chief Accounting Officer

 

 

 

 

 

 

 

INTREPID POTASH — NEW MEXICO, LLC

 

 

 

By:

INTREPID POTASH, INC., its Manager

 

 

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and Chief Accounting Officer

 

--------------------------------------------------------------------------------